TOWNSEND, District; Judge
(orally). It appears that, while the braids are exclusively used for making hats, yet they are cotton braids in fact, and are generally and commercially known as “cotton braids,” although they are also known as “cotton hat braids,” and a certain pattern is known as the “Belgrade pa Hern.” It seems to me that the construction contended for by the importer would nullify the operation of the statute (paragraph 518), by admitting braids suitable for making hats, irrespective of their composition,—whether of wire, paper, leather, or whalebone, for example',—and that therefore, this construction could not: hhve been intended by congress; and a further suggestion in support of this view seems to he afforded by the limiting clause (in paragraph 518), in which all “similar manufactures” are limited as to the material of which they are composed. I can see no reason why, if the limitation is applied to tin* general term “similar manufactures,” it should not; also be applied to tire braid, especially in view of the fact already suggested,—that the other view admits of .other materials, such as have been mentioned. The construction contended for hv the government seems to be further in harmony with the intention of congress as manifested by other acts, and in accordance with the construction applied by ihe courts in similar cases. I therefore think that the decision of the board of general appraisers should be affirmed. Decision affirmed.